Citation Nr: 1233480	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-35 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to February 3, 2011 for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an evaluation in excess of 40 percent since February 3, 2011 for DJD and DDD of the lumbar spine.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1950 to December 1953.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in January 2011.  This matter was originally on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Portland, Oregon.

In August 2010, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.

The Board notes that assessment of a lumbar spine disability includes evaluation of both orthopedic and neurologic symptoms.  In this case, in addition to the lumbar spine DJD and DDD, service connection was established for peripheral neuropathy of the right and left lower extremities with evaluations assigned of 10 percent for each disability effective March 30, 2005.  Because the peripheral neuropathy of both extremities are part and parcel of the Veteran's service-connected lumbar spine disability, and because the Veteran did not limit his Notice of Disagreement to his lumbar spine DJD and DDD, peripheral neuropathy of both extremities will also be considered in this adjudication and have been listed as issues above.  Similarly  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to aTDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to February 3, 2011, the objective orthopedic manifestations of the Veteran's service-connected lumbar spine DJD and DDD, even when considering additional functional loss due to pain and other factors, do not include forward flexion of the thoracolumbar spine 30 degrees or less, ankylosis of the thoracolumbar spine, or incapacitating episodes having a total duration of at least 4 weeks during any twelve-month period on appeal.   

2.  Since February 3, 2011, the objective orthopedic manifestations of the Veteran's service-connected lumbar spine DJD and DDD, even when considering additional functional loss due to pain and other factors, do not include ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during any twelve-month period on appeal.     
 
3.  The Veteran's peripheral neuropathy of the right lower extremity has been manifested by symptoms of radicular pain and numbness prior to July 2009 and no neurological symptoms since July 2009. 

4.  The Veteran's peripheral neuropathy of the left lower extremity has been manifested by symptoms of radicular pain and numbness prior to July 2009 and no neurological symptoms since July 2009. 


CONCLUSIONS OF LAW

1.  Prior to February 3, 2011, the criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine DJD and DDD have not been met.  § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2011). 

2.  Since February 3, 2011, the criteria for an evaluation in excess of 40 percent for the Veteran's lumbar spine DJD and DDD have not been met.  § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5243 (2011). 

3.  The criteria for an evaluation in excess of 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011). 

4.  The criteria for an evaluation in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Pursuant to the Board's January 2011 Remand, the Appeals Management Center (AMC) contacted the Veteran and requests names and addresses of all health care providers where he had received treatment for his lumbar spine, scheduled the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine disability, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's January 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in December 2005 and November 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, Vazquez-Flores I and II.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  The November 2008 letter specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work. 

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

During the August 2010 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded VA examinations in August 2005, January 2006, September 2009, and February 2011.  38 C.F.R. § 3.159(c)(4).  The February 2011 VA examiner addressed the severity of the Veteran's service-connected lumbar spine disability in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The examiner provided an addendum opinion in June 2011.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The February 2011 examination report and June 2011 addendum are thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

The Veteran filed his original claim for service connection for a back condition on March 30, 2005.  By rating decision dated in September 2005, service connection for lumbar spine DJD and DDD was granted and a 20 percent disability rating was assigned effective March 30, 2005.  In November 2005, the Veteran submitted his application for a TDIU.  In May 2006, entitlement to a TDIU was denied as were increased evaluations for lumbar spine DJD and DDD as well as peripheral neuropathy of both lower extremities.  In June 2006, the Veteran submitted his notice of disagreement with the denial of an increased evaluation for his back condition and noted that he was going to a chiropractor twice a week.  In September 2007, the RO issued a Statement of the Case; and in November 2007, the Veteran perfected his appeal.  In January 2011, the Board remanded the case for additional development which included VA examination to determine the severity of the Veteran's service-connected lumbar spine disability.  By rating decision dated in May 2011, the RO assigned a 40 percent disability evaluation for the Veteran's lumbar spine disability effective from February 3, 2011. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's service-connected lumbar spine disability is rated as 20 percent disabling prior to February 3, 2011, and as 40 percent disabling since February 3, 2011, pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5243.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome). 

In pertinent part, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply: 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4):  Round each range of motion measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under §4.25. 

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes 

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted. 

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted. 

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted. 

Note(1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note(2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

Orthopedic Manifestations of Lumbar Spine Disability

In order for VA to assign a disability rating higher than the current 20 percent rating pursuant to Diagnostic Code 5243 prior to February 3, 2011, the record must demonstrate forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis of the thoracolumbar spine; or incapacitating episodes having a total duration of at least 4 weeks. 

On VA examination in August 2005, the Veteran complained of chronic aching of his lower back especially when twisting his truck while carrying an object.  The Veteran reported a tightness sensation rather than a severe pain in his lower back.  The Veteran reported that he experienced flare-ups as a consequence of lifting and that his estimated personal lifting limit was approximately 50 pounds.  The Veteran reported that his back flared whenever he attempted to lift while bending forward.  Frequency of the Veteran's flare-ups was reported to be irregular and he stated that he took precautions to avoid precipitating factors.  The Veteran denied bowel or bladder incontinence and erectile dysfunction.  The Veteran denied using a cane, crutches, or walker but reported using a back brace as a preventative measure while gardening at home.  When asked how far or how long he could walk unencumbered on a level surface, the Veteran stated that he walked a mile two to three times per week for aerobic benefit.  The Veteran denied history of falls as a consequence of his lower back.  The Veteran also denied incapacitating events within the prior twelve-month period.

On physical examination, the Veteran demonstrated slight hesitation in rising from the chair in the waiting area, stretched his back somewhat upon first rising, and ambulated through the passageway of the hospital with no significant evidence of antalgia to his gait.  No limp was appreciated.  The Veteran was able to lower himself into the chair in the examination room without hesitation and without objective evidence of difficulty or pain in doing so.  The Veteran rose again from that chair when requested to do so and disrobed down to his undershorts without assistance, without difficulty, and without evidence of discomfort in doing so.

Inspection of the thoracolumbar spine revealed normal vertical alignment with no evidence of scoliotic deformity.  The Veteran was able to rise up on his toes ten consecutive times without difficulty or fatigue.  The Veteran demonstrated toe and heel walking three yards without evidence of difficulty or fatigue at the end of which he began to experience an onset of right hip region pain.

The Veteran demonstrated forward flexion from zero to 51 degrees with pain at 50 degrees and was able to accomplish three repetitions before pain and fatigue forced him to stop.  Maximum forward flexion after three repetitions was 49 degrees.  The Veteran felt pain especially with the return to an upright position with each of the maneuvers.  Extension of the lower lumbar spine was from zero to 28 degrees with a comment of some loosening up of stiffness.  Left lateral flexion was zero to 21 degrees with pain across the lower lumbar area at 21 degrees.  After five repetitions, it was zero to 26 degrees with persistence of pain the lower lumbar area.  Right lateral flexion was zero to 23 degrees with persistence of pain in the lower lumbar region.  Left lateral rotation was zero to 8 degrees with pain and a sense of mechanical blockage at 8 degrees.  After five repetitions, it was zero to 7 degrees with no change in sensation.  Right lateral rotation was zero to 18 degrees with pain experienced at 18 degrees.  After five repetitions, it was zero to 16 degrees without change in comfort level.

The examiner noted that radiographic studies of the lumbosacral spine in July 2001 revealed, "Lumbar Spine:  Moderately pronounced degenerative arthritic change is seen throughout the lower thoracic and lumbar regions.  All disks are narrowed.  Some apophyseal joint arthritis is also seen.  The neural arches and sacroiliac joints otherwise are normal.  Impression:  1.  Degrees arthritic change."  

On VA examination in January 2006, the Veteran reported that he continued to experience severe back pain with range of motion limitations and particular difficulty with putting on and taking off socks and shoes.  The Veteran reported flare ups of back pain every two to three days precipitated by cold weather.  The Veteran also reported treating with tramadol 50 milligrams twice a day, acetaminophen 1 gram in the morning and 5 milligrams at noon and hydrocodone/acetaminophen one to two tablets every six hours as needed for pain.

Inspection of the Veteran's thoracolumbar spine revealed normal vertical alignment with no evidence of scoliotic deformity.  

Range of motion measurements, both before and after repetitive motion, were obtained for the thoracolumbar spine revealing forward flexion from zero to 60 degrees with pain the lower back at 60 degrees.  After five repetitions, flexion was to 58 degrees with some fatiguing of the lumbar musculature.  Extension was from zero to 22 degrees with report of pain the lower back at 22 degrees.  After five repetitions, extension was from zero to 25 degrees with a mild increase in intensity of pain.  Left lateral flexion was from zero to 25 degrees with pain along the paravertebral musculature bilaterally at 25 degrees.  After five repetitions, left lateral flexion was from zero to 22 degrees with a significant increase in the amount of pain the lumbar paravertebral musculature.  Right lateral flexion was from zero to 29 degrees with the onset of pain at 27 degrees with pain reported in the paravertebral musculature bilaterally.  The Veteran was only able to repeat this motion three times before intensity of pain associated with an intense spasm of pain with the third repetition precluded additional right lateral flexion.  The Veteran also stated that when he experienced the spasm of pain, that he experienced a pain extending into the left lower extremity.  Left lateral rotation was from zero to 14 degrees without pain.  After five repetitions, left lateral rotation was from zero to 22 degrees with some soreness of the upper back muscles.  Right lateral rotation was from zero to 22 degrees without pain.  After five repetitions, right lateral rotation was from zero to 22 degrees with a slight pain in the upper back muscles.    

On VA examination in July 2009, the Veteran reported that he had been married for two and a half years, that he spent 5-6 hours a week gardening and spent about three hours a day doing decorative work on wood surfaces using a computer-assisted router.  The Veteran denied inflammatory symptoms, joint subluxaiton or dislocation, and flare-ups at that time.  The Veteran reported being able to walk one mile, having no difficulty standing, no history of falls, and no locking.  The Veteran reported being unsteady and his back giving out.  The Veteran reported pain intensity scale of 3/10, weakened movement, excessive fatigue, incoordination, and flares of a 9/10 intensity related to activities lasting one to two days managed by rest, immobilization, ice, heat, and daily and as needed medication.  The Veteran denied using assistive orthotic devices or orthosis.  

Physical examination of the thoracolumbar spine with the Veteran standing revealed no three-point alteration of anatomical lordic curvature, exceptional mobile kyphosis, postural, fixed/angular kyphosis or scoliosis, fat pads, and hairy patches.  Leaning forward, there was no intra-spinous process tenderness with paralumbar muscle stiffness and tenderness L1-5.  There was moderate/severe sacroiliac fossa tenderness but no renal percussion pain or high thorax posterior tenderness.  

Range of motion exercises demonstrated forward flexion to 40 degrees, extension to 20 degrees, bilateral lateral flexion to 20 degrees, and rotation to 20 degrees.  Repeated moves revealed pain, excessive fatigability, incoordination, weakened movements, and flares.  Stiffness without palpatory muscle spasm reported during flexion from 20 to 30 degrees, extension during the last 10 degrees, lateral flexion during the first 5 degrees, and rotation during the last 7 degrees.        

On VA examination in September 2009, the Veteran reported that he could walk a maximum of 200 yards, could stand for an hour, could climb a maximum of two flights of stairs, could lift and carry 15 to 20 pounds, and could sit and drive for four hours if needed.  The Veteran complained of low back pain with intensity of 3/10.  The examiner noted x-ray of the Veteran's lumbar spine on August 13, 2009, showed moderate to severe DDD throughout the lumbar spine with prominent degenerative facet changes.  No fracture of spondylolisthesis was seen. 

The examiner noted that the Veteran's spinal contours were fairly normal, that he walked with a mild limp, and could walk on his toes.  The examiner noted that walking on his heels caused too much pain in his back and right knee.  The Veteran could forward bend with his fingertips 18 inches from his toes limited by low back pain and could do a third of a squat limited by low back pain and right knee pain.  The Veteran reported that he had increased low back pain when he flexed forward, extended, or lifted more than 20 pound.  The Veteran stated that he had less pain if he rested.  The Veteran reported using a cane twice a month when shopping but no brace, prosthesis, or assistive device for his spine.  The Veteran reported chronic daily back pain made worse by position and activity.  The Veteran denied other flare ups affecting speed, coordination, or function; and he noted that his primary back problem was pain, not weakness, fatigue, or lack of endurance.  The Veteran also denied instability, incoordination, subluxation, catching, locking, giving way, or swelling in his back.  The Veteran reported no periods of incapacitation requiring bed rest prescribed by a physician because of his back condition in the prior twelve-month period.  The Veteran denied current numbness, paresthesia, or radiation of pain down either leg.  The Veteran denied bowel or bladder dysfunction or incontinence other than slow urinary stream due to prostate.

The examiner noted that he had no spasm, focal weakness, or localizable tenderness.  He had some guarding and fear of injury during his examination with his back but showed no deformity, atrophy, or malalignment.  The Veteran had no instability, subluxation, or incoordination.  He had a slightly stooped posture but no other abnormal posture or movements or ankylosis.  The Veteran had no nonorganic findings on examination.  There was no edema, effusion, redness, heat, and drainage.  

Physical examination demonstrated forward flexion to 60 degrees and after three repetitions but with increased pain beyond 50 degrees.  Extension was to 30 degrees and after three repetitions with increased pain beyond 20 degrees.  Lateral tilt was to 30 degrees and rotation was to 35 degrees bilaterally and after three repetitions, without additional pain.  

The Veteran testified before the Board in August 2010 at which time he stated that he could no longer reach his right foot with his hands and had not been able to reach his toes for a long, long time.  
     
In this case, the Board finds that prior to the February 3, 2011, the objective orthopedic manifestations of the Veteran's lumbar spine DJD and DDD do not include forward flexion of the thoracolumbar spine 30 degrees or less or ankylosis of the thoracolumbar spine. 

As noted above, in August 2005, forward flexion was to 51 degrees, extension was to 28 degrees, left lateral flexion was to 21 degrees, right lateral flexion was to 23 degrees, left lateral rotation was to 8 degrees, and right lateral rotation was to 18 degrees.  In January 2006, forward flexion was to 60 degrees, extension was to 22 degrees, left lateral flexion was to 25 degrees, right lateral flexion was to 29 degrees, left lateral rotation was to 14 degrees, and right lateral rotation was to 22 degrees.  In July 2009, forward flexion was to 40 degrees, extension was to 20 degrees, bilateral lateral flexion was to 20 degrees, and rotation was to 20 degrees.  In September 2009, forward flexion to 60 degrees, extension was to 30 degrees, lateral tilt was to 30 degrees, and rotation was to 35 degrees bilaterally.

Thus, an increased evaluation is not warranted prior to February 3, 2011, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In addition, there is no evidence of record that the Veteran has experienced incapacitating episodes having a total duration of at least 4 weeks.  In August 2005 and September 2009, the Veteran specifically denied incapacitating events within the prior twelve-month period.

Thus, the Board finds that an evaluation in excess of 20 percent is not warranted for the Veteran's lumbar spine DJD and DDD prior to February 3, 2011.  

In order for VA to assign a disability rating higher than 40 percent rating pursuant to Diagnostic Code 5243, the record must demonstrate unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks.  

On VA examination in February 2011, the Veteran reported having increased pain in his low back into his left thigh since his last examination in September 2009 and seeing a chiropractor last one year prior.  The Veteran reported spending four hours a day doing household chores and working in his shop, walking four or five blocks in a total day, spending two to three hours a day working on his computerized wood carving program and router, and watching television for about an hour and a half a day.  The Veteran reported being able to walk about a block, standing for about 20 minutes, walking up one flight of stairs, lifting and carrying a maximum of 25 pounds, and driving his car for two hours.  Each of these activities is limited by knee and back pain.  The Veteran noted that his back felt better sitting and resting in his recliner.  The Veteran also reported being prescribed Tramadol 50 milligrams twice a day for knee and back pain.  The Veteran reported ongoing low back pain 5-10/10 on a daily basis up to 8-10/10 with exertion but returning to baseline after half an hour in his recliner.  The Veteran stated that his left thigh pain occurred two to three times a day after standing and "overdoing it" but felt better when he sat down and rested.  The Veteran denied other flare ups affecting speed, coordination, and function.  The examiner noted that the Veteran's primary problem was pain, not weakness, fatigue, lack of endurance, or stiffness is his back.  The Veteran also denied periods of incapacitation requiring bed rest prescribed by a physician for the prior twelve-month period.  The Veteran reported radiation of pain down his right mid thigh into his calf up to four times a day for about 10 minutes if standing in the wrong position for two long but did not have numbness or paresthesias down either leg otherwise.  The Veteran denied bowel and bladder dysfunction or incontinence or leakage due to his back condition.  The Veteran did not report any sexual dysfunction related to his back.

The Veteran's leg lengths were equal without identified dominance and normal spine contour.  The examiner noted that the Veteran walked with a mild limp limited by right knee pain and that the Veteran could heel and toe walk.  The Veteran could forward bend with his fingertips to his knee before having back pain.  The Veteran had normal shoe wear pattern without breakdown, and had no calluses to indicate abnormal weight bearing.  The Veteran stated that his back was having spasms that day, and the examiner noted that the Veteran seemed to have uncertainty about how much bending to demonstrate during the examination.

Physical examination demonstrated forward flexion to 30 degrees and extension to 25 degrees limited by low back pain in both directions, active and passive, and after three repetitions.  The Veteran could lateral tilt 20 degrees and rotate 30 degrees right and left, active and passive, and after three repetitions with pain limiting his motion beyond this point.  The examiner noted that during examination, the Veteran became agitated and upset with moving and stated that it bothered him too much.  The back examination was limited by pain, but not by fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that the Veteran had no spasm, focal weakness or localized tenderness, guarding, fear of injury, atrophy, deformity, malalignment, incoordination, instability, subluxation, abnormal posture, abnormal movement, ankylosis, edema, effusion, redness, heat, drainage, or non-organic findings.        

The record demonstrates that the Veteran has not had ankylosis.  As noted above, the Veteran demonstrated forward flexion to 30 degrees, extension to 25 degrees, lateral tilt to 20 degrees and rotation to 30 degrees at the February 2011 VA examination indicating movement in the Veteran's lumbar spine.  In addition, there is no evidence of record that the Veteran has experienced incapacitating episodes having a total duration of at least 6 weeks.  In February 2011, the Veteran specifically denied any periods of incapacitation requiring bedrest prescribed by a physician within the prior twelve-month period.  As such, an evaluation in excess of 40 percent is not warranted.  

Thus, the Board finds that an evaluation in excess of 40 percent is not warranted for the Veteran's lumbar spine DJD and DDD since February 3, 2011.  

DeLuca Considerations 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion. Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example. 38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. §§ 4.45  and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations. The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups. 38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

In August 2005, the examiner noted that when possible, range of motion measurements had been obtained before and after repetitive motion to determine if repetitive motion resulted in increased pain, weakness, instability or fatigue.  The examiner also noted that the Veteran did demonstrate fatigability with repetitive motion of the lumbar spine.  Pain and fatigue limited forward flexion to 49 degrees, left lateral rotation to 7 degrees, and right lateral rotation to 16 degrees.  There was no decreased motion in extension or right and left lateral flexion. 
  
In January 2006, the VA examiner noted that repetitive motion evaluations revealed slight increase in pain with the exception of an intense spasm of pain with right lateral flexion on the third repetition but minimal consequential loss of range of motion as a consequence of pain or repetitive motion.  Pain and fatigue limited forward flexion to 58 degrees and left lateral flexion to 22 degrees.  The Veteran was unable to complete the right lateral flexion exercise.  

At the August 2005 and January 2006 VA examinations, the examiner stated that it was not possible to state to what extent or in which degrees there was additional functional or range of motion loss as a consequence of flare-ups without resorting to mere speculation.  

At the July 2009 VA examination, strength, balance, and coordination measured with DKB/squat, single leg stand for 15 seconds, heel walk, toe walk, tandem walk forward, backward across the room, and moving from flat feet to toes five times revealed adequate balance, coordination, and strength of 5/5 with no fatigue or other DeLuca factors.  The examiner noted that repeated moves revealed pain, excessive fatigability, incoordination, weakened movements, and flares.  Stiffness without palpatory muscle spasm reported during flexion from 20 to 30 degrees, extension during the last 10 degrees, lateral flexion during the first 5 degrees, and rotation during the last 7 degrees.  The examiner, however, noted that he was unable to determine additional limitations of joint function caused by pain with repeated use or during flare-ups, weakened movements, excessive fatigability, lack of endurance, or incoordination without resorting to mere speculation.          

At the September 2009 VA examination, the examiner noted that the Veteran's back was limited by pain, not by fatigue, weakness, lack of endurance, incoordination, or effort.  He did have painful motion but no additional limitation after repetitive use.  

At the February 2011 VA examination, the examiner noted that he could not measure the Veteran's effort and that the Veteran reported painful motion but had no additional limitation with repetitive use.

In this case, the Board finds that even considering the provisions of 38 C.F.R. §§ 4.40, 4.45  and 4.59, the orthopedic manifestations of the Veteran's lumbar spine DJD and DDD do not approximate forward flexion of the thoracolumbar spine 30 degrees or less prior to February 3, 2011 and do not approximate ankylosis at any time during the appeal period.  Thus, an evaluation in excess of 20 percent prior to February 3, 2011 and an evaluation in excess of 40 percent are not warranted for additional functional loss due to pain, weakness, excess fatigability, incoordination, or due to flare-ups.  DeLuca, 8 Vet. App. at 206. 

Thus, the Board finds that an evaluation in excess of 20 percent prior to February 3, 2011 and in excess of 40 percent since February 3, 2011, is not warranted for the Veteran's lumbar spine DJD and DDD.  

Neurological Manifestations 

With respect to the right and left lower extremity peripheral neuropathy, service connection was granted as being associated with DJD and DDD of the lumbar spine.  Evaluations of 10 percent were assigned effective March 30, 2005. 

Radiculopathy of a lower extremity is analogous to mild incomplete paralysis of the sciatic nerve.  The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating; moderate incomplete paralysis warrants a 20 percent rating; moderately severe incomplete paralysis warrants a higher 40 percent rating; and severe incomplete paralysis of the sciatic nerve with marked muscular atrophy warrants a 60 percent rating.  With complete paralysis of the sciatic nerve, which warrants an 80 percent rating, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

On physical examination in August 2005, the Veteran complained of chronic numbness sensation down both lower extremities to the plantar aspects of both feet.  The examiner noted that the Veteran's description was that of a dysesthesia rather than a paresthesia.  The Veteran also reported experiencing significant amounts of early evening excessive leg motion consistent with a restless leg syndrome to both lower extremities.  The Veteran reported that dysesthesias of both lower extremities were consistent on a daily basis without flare-ups.

Neurological function of the lower extremities revealed deep tendon reflexes at the patellar tendons to be 2/4 symmetrically and of the Achilles tendons 1-2/4 symmetrically.  Muscle strength against strong resistance for quadriceps and hamstring muscles was 5/5 without evidence of fatigue symmetrically.  Lasegue's maneuver produced right hip pain with the right leg being 20 degrees of full extension but was negative on the left.  Sensory function to both lower extremities was tested with a soft bristle brush, and the Veteran was intact to sensation of this stimulus throughout both feet.  

The examiner noted that EMG/nerve conduction velocity study dated August 13, 2001, resulted in the following report:  "Patient History:  Pain in the low back and bilateral lower extremities associated with numbness in the soles of feet.  ...  Impressions:  Bilateral lower extremity EMG screen shows evidence of denervation in the EHL, TP, LH and GS.  The R TA and the L TFL also show these abnormalities.  Lumbar paraspinal EMG shows evidence of denervation at the lumbosacral junction bilaterally.  Tibia H reflex (S-1 root) is prolonged bilaterally.  ...  Conclusions:  Abnormal study.  S1 radiculopathy bilaterally and possible L-5 radiculopathy bilateral versus spinal stenosis.  Anatomic correlation is suggested."  

Assessment included moderately pronounced DJD of the lumbar spine and DDD of the lumbar spine with associated peripheral neuropathy of bilateral lower extremities.

At the January 2006 VA examination, the Veteran complained of pain extending into the left lower extremity during right lateral flexion exercise.

At the July 2009 VA examination, DTR patella ligament were 2+ and equal, calcaneal tendon were 1+ and equal.  Two point, sharp dull, vibration, light/deep pressure, and proprioception tests were negative.  Pulses were palpable and equal all sites.  There were no neurogenic type bowel or bladder complaints or symptoms.  Straight leg raising test was negative; deep palpation and stretch test for sciatic mechanical impingement or radicular findings were negative; reverse Laseque's test for nerve root involvement was indeterminate with no invoked radiation during examination.  Calf/thigh measurements were equal and normal.  Impression was status post lumbar surgery with DDD and DJD without findings of peripheral radiculopathy.

At the September 2009 VA examination, the Veteran could do straight leg raising to 90 degrees laterally without leg pain.  MSRs were 1+ at knees and zero at ankles with intact 10 gram sensation on his toes, feet, and lower legs.  He had no motor sensory neurologic compromise.  The examiner noted that the Veteran denied radiation of pain down his legs at that time and had no evidence of motor or sensory compromise on examination.  The examiner noted that there were no findings at that time of lower extremity peripheral neuropathy.

At the February 2011 VA examination, straight leg raising 80 degrees on the left and 70 degrees on the right was limited by right knee and low back pain.  MSRs were 1+ knees and ankles with intact 10-gram light touch and sharp touch sensation in the toes, feet, and ankles bilaterally.  There was no motor or sensory neurologic compromise identified.  

The Board notes that initially, the Veteran complained of lower extremity radiating pain and numbness.  However, since the September 2009 VA examination, the Veteran has denied radiation of pain; and since July 2009, there has been no evidence of peripheral neuropathy or any motor or sensory compromise on examination.  Thus, there is evidence that is supportive of mild symptoms prior to July 2009 which were wholly sensory which have not been reported or found on objective examination since that time.  

Thus, the Board finds that evaluations in excess of 10 percent are not warranted for the Veteran's right and left lower extremity peripheral neuropathy.  

Extraschedular Consideration 

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). As noted above, the Veteran appealed the Board's June 2007 decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court"). In a May 2008 Order, the Court granted the parties Joint Motion for Remand (JMR), vacated the Board's June 2007 decision and remanded the matter to the Board for compliance with the instructions in the JMR). The JMR noted that the parties agree that the Board erred by failing to consider whether the claim should have been referred to the Director of VA's Compensation and Pension Service for an extraschedular evaluation of the Veteran's degenerative disc disease based on evidence of marked interference with employment and frequent hospitalizations. The Board was instructed to either refer the claim for extraschedular consideration or provide adequate reasons or bases for denying such referral. 

The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable. Thun, citing 38 C.F.R. § 3.321(b)(1) (2008). 

The General Rating Formula for Diseases and Injuries of the Spine note that the limitation of spine motion "With or without symptoms such as pain (wh[e]ther or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease."  Nevertheless, the Veteran's complaints of radiating pain and numbness into his lower extremities is adequately contemplated in the schedule of ratings for neurological conditions.   

In the present case, the Board finds no evidence that the Veteran's service-connected lumbar spine DJD and DDD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) . The disability does not result in symptoms not contemplated by the criteria in the rating schedules. Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. 5107(b) (West 2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to an evaluation in excess of 20 percent prior to February 3, 2011 for DJD and DDD of the lumbar spine is denied.

2.  Entitlement to an evaluation in excess of 40 percent since February 3, 2011 for DJD and DDD of the lumbar spine is denied.

3.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

4.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.


REMAND

With respect to the issue of entitlement to a TDIU, the Veteran contends that his service-connected disabilities render him unemployable. 

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service-connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.

In the present case, the Veteran meets the schedular criteria for a TDIU.  The Veteran's service-connected disabilities include total right hip arthroplasty, residuals of osteochondrosis (50 percent) lumbar spine DJD and DDD (40 percent), peripheral neuropathy of the right lower extremity (10 percent), and peripheral neuropathy of the left lower extremity (10 percent).

As noted above, the Board remanded the case for additional development in January 2011 to include scheduling the Veteran for a VA examination to evaluate the impact of all his service-connected disabilities on his employability.  The examiner was directed to opine whether it was at least as likely as not that the Veteran's service-connected disabilities alone, without consideration of his non-service-connected disabilities and age, render him unable to secure or follow a substantially gainful occupation, taking into account his education and employment background.

In February 2011, the Veteran underwent VA examination.  In a June 2011 addendum, the VA examiner who conducted the February 2011 VA examination opined, 

Based on currently available information, [] Veteran's service connected back, sciatic and hip conditions limit him to lifting 25#, walking one block and standing 20 minutes.  These limitations place him in the light to sedentary employability status, as defined by the US Dept of Labor.  ...  Veteran has other medical and orthopedic problems which cause him additional occupational limitations.

There is an opinion by a different VA examination which agrees with the June 2011 opinion.  The January 2006 VA examiner indicated that although the Veteran is unable to obtain or maintain any form of employment which has labor involved, or prolonged standing, or repetitive motion of his lower back, he is capable of obtaining and maintaining sedentary forms of employment such as clerical work or ad salesman that does not involve heavy lifting.

However, a January 2007 memorandum regarding recommendation for determination of infeasibility states that the Veteran has a serious employment handicap with multiple disabling factors that crease significant barriers regarding potential return to work including service connected right hip replacement, intervertebral disc syndrome, and paralysis of the sciatic nerve.  The author noted that the service-connected conditions greatly restrict the Veteran's ability to function in a competitive work setting as far as prolonged sit/stand/walk are concerned.  The author noted that the Veteran also had a limited education (high school graduate) and no work experience since 1995.  The author noted that the Veteran's age and limited transferable skills were also barriers to competitive employment.  The author opined that these factors, when combined, render the Veteran unemployable and that he did not possess the requisite transferable skills, education, or work history that would enable him to compete for employment at this point in his life.

As noted above, consideration may be given to his level of education, special training, and previous work experience.  However, because the VA examiners did not address any of these factors in their opinions, it is questionable whether they were even considered.    

As such, although regrettable, a remand is warranted for an additional VA opinion which takes into consideration the Veteran's level of education, special training, and previous work experience.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
1.  The claims file must be made available to and reviewed by an appropriate VA examiner to determine whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of the combination of his service-connected disabilities.

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected disabilities.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders from those attributable to any other diagnosed disorders.

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

2.  If the benefit sought is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


